UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER LEE SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:08-cr-00453-HFF-1)


Submitted:   June 27, 2011                 Decided:   August 18, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant  Federal  Public   Defender,
Greenville, South Carolina, for Appellant.  Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                    Christopher       Lee   Smith       pled     guilty    without    a    plea

agreement to possession with intent to distribute 500 grams or

more       of       cocaine    and    possession        with     intent    to   distribute    a

quantity of cocaine and fifty grams or more of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2006).                              The district court

sentenced him to 168 months’ imprisonment, the bottom of the

Guidelines            range.         In   his     Anders 1     brief,     Smith’s    appellate

counsel states there are no meritorious issues for appeal but

asks the court to review the reasonableness of Smith’s sentence

and        whether        Smith’s         trial        counsel     rendered      ineffective

assistance at sentencing. 2                 We affirm.

                    Although     counsel        suggests         that     the   sentence     is

unreasonable, he points to no specific error.                              Appellate courts

review          a    sentence    for      reasonableness,         applying      an   abuse   of


       1
           Anders v. California, 386 U.S. 738 (1967).
       2
        In his pro se supplemental brief, Smith likewise argues
that his attorney at sentencing rendered ineffective assistance.
This court “may address [claims of ineffective assistance] on
direct appeal only if the lawyer’s ineffectiveness conclusively
appears from the record.” United States v. Baldovinos, 434 F.3d
233, 239 (4th Cir. 2006). We conclude that Smith fails to meet
this standard and decline to address these claims in this direct
appeal.    Smith also contends on appeal that he should be
resentenced in accordance with the Fair Sentencing Act of 2010.
His claim is foreclosed by our decision in United States v.
Bullard, __ F.3d __, __, 2011 WL 1718894, at *9-*11 (4th Cir.
May 6, 2011) (No. 09-5214).



                                                   2
discretion standard.                 Gall v. United States, 552 U.S. 38, 51

(2007).        The        court   reviews      first        the    reasonableness         of    the

process by which the sentencing court arrived at its decision

and then reviews the reasonableness of the sentence itself.                                     Id.

Because    counsel          did   not    argue       for    any    certain      sentence,       our

review is for plain error.                 See United States v. Lynn, 592 F.3d
572, 577-78, 580 (4th Cir. 2010); see also United States v.

Hernandez, 603 F.3d 267, 270 (4th Cir. 2010) (reviewing claim of

procedural      unreasonableness            for      plain    error       because      defendant

did not argue for sentence different from sentence he received).

               In     determining        the     procedural            reasonableness      of    a

sentence,       we        consider      whether       the     district         court     properly

calculated          the    Guidelines      range,          treated       the    Guidelines      as

advisory, considered the 18 U.S.C. § 3553(a) (2006) factors,

analyzed       any         arguments       presented          by        the     parties,        and

sufficiently explained the selected sentence.                             Gall, 552 U.S. at

51.   “Regardless of whether the district court imposes an above,

below,    or    within-Guidelines              sentence,          it    must    place     on   the

record    an    individualized            assessment         based       on    the     particular

facts of the case before it.”                  United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (internal quotation marks omitted).

Where, as here, the district court imposed a within-Guidelines

sentence, the explanation may be “less extensive, while still

individualized.”             United States v. Johnson, 587 F.3d 625, 639

                                                 3
(4th Cir. 2009), cert. denied, 130 S. Ct. 2128 (2010).                   However,

that explanation must be sufficient to allow for “‘meaningful

appellate review,’” Carter, 564 F.3d at 330 (quoting Gall, 552
U.S. at 50), such that the appellate court need “not guess at

the district court’s rationale.”              Id. at 329.

            Here, the district court properly calculated Smith’s

Guidelines range.        Although the district court did not give a

reasoned explanation for the sentence it imposed, 3 the record

does not indicate that the court might have imposed a lower

sentence.      See Hernandez, 603 F.3d at 273 (stating that error

affects substantial rights if defendant “show[s] that, absent

the   error,   a    different     sentence       might   have    been   imposed”).

Because     Smith   cannot      show    that     the     error   prejudiced    his

substantial     rights,      we   conclude        that    the    district     court

committed no reversible procedural error.

            We next assess the substantive reasonableness of the

sentence,      “taking    into         account     the     ‘totality     of     the

circumstances, including the extent of any variance from the

Guidelines range.’”       United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                  Where, as here,

a defendant’s sentence falls within the Guidelines range, the

      3
       We note that the district court did not have the benefit
of our decisions in Carter, Lynn, and Hernandez at the time it
sentenced Smith.



                                          4
district        court’s         decision          enjoys        a        presumption         of

reasonableness.         United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007) (“A sentence within the proper Sentencing Guidelines

range is presumptively reasonable.”).                    Smith has failed to rebut

that presumption of reasonableness.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Smith, in writing, of the right to

petition    the    Supreme      Court    of       the   United      States    for    further

review.     If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave       to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Smith.            We dispense with oral argument because the

facts   and     legal    contentions       are      adequately           presented    in    the

materials      before     the    court     and      argument        would    not     aid    the

decisional process.

                                                                                     AFFIRMED




                                              5